EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto J. Fernandez on 2/1/21.

The application has been amended as follows: 
In claim 1, line 7 of the claim, after “a first spacer”, change “having a first height; and a second spacer having a second height” to --configured to be coupled to the connector of the output nut such that the first spacer has a first height from a bottom surface of the output nut when the first spacer is coupled to the connector of the output nut; and
a second spacer configured to be coupled to the connector of the output nut such that the second spacer has a second height from the bottom surface of the output nut 
In claim 21, line 13 of the claim, after “a first spacer”, change “having a first height; and a second spacer having a second height” to --configured to be coupled to the nut such that the first spacer has a first height from a bottom surface of the nut when the first spacer is coupled to the nut; and
a second spacer configured to be coupled to the nut such that the second spacer has a second height from the bottom surface of the nut when the second spacer is coupled to the nut, the second height--.
In claim 28, line 19 of the claim, after “a first spacer”, change “having a first height; and a second spacer having a second height” to --configured to be coupled to the nut such that the first spacer has a first height from a bottom surface of the nut when the first spacer is coupled to the nut; and
a second spacer configured to be coupled to the output nut such that the second spacer has a second height from the bottom surface of the nut when the second spacer is coupled to the nut, the second height--.

Reasons for Allowance
Claims 1-11 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is an actuator having the combination of a first spacer having a first height configured to be coupled to the nut such that the first spacer has a first height from a bottom surface of the nut when the first spacer is coupled to the nut with a second spacer configured to be coupled to the output nut such that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921